DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of undue length; the abstract exceeds 150 words and should be limited to a single paragraph (the abstract currently has seven paragraphs).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "wherein heat released in the conversion of gaseous H2O” in line 2.  There is insufficient antecedent basis for this limitation in the claim because claims 1 2O or any gaseous H2O. For the purpose of this office action, claim 9 is interpreted as depending from claim 8, which recites a gaseous H2O and its conversion to liquid H2O.
Claim 24 recites the limitation "wherein a unit for discharge of heat released in the conversion of gaseous H2O to liquid H2O is provided” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because claims 17 and 24 do not recite any conversion of gaseous H2O or any gaseous H2O. For the purpose of this office action, claim 24 is interpreted as depending from claim 22, which recites a gaseous H2O and its conversion to liquid H2O.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 11-12, 17-19, 21, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al. (US 2013/0200216) in view of Boudjemaa (FR 3026233, see English language equivalent US 2017/0309937 for citations)
Regarding claims 1 and 17, Mock discloses a method and device for producing an inert gas that comprises a fuel tank 2, at least one fuel cell 14 with a cathode 16, an anode 18, a reactor 4 for reforming fuel from the fuel tank, and an inert gas outlet (abstract). The reactor 4 includes cleaning unit 6, a reformation unit 8 (first reactor for conversion of a fuel to a first fuel gas), and a gas cleaning unit 10 ([0040]-[0042], Fig 2). The reformate from the reactor 4 is fed 2) and nitrogen (N2) ([0019], [0045]). The separated hydrogen (H2-enriched tail gas) from the first gas separation unit is fed (thus a third feed unit) to a fuel cell 14 (second reactor forming a fuel cell and downstream of the first reactor) ([0043], Fig 2). The waste gas from the anode 18 of the fuel cell 14 is fed to a waste gas outlet 19 and to a tank 22 containing inert gases to be inerted ([0020], [0044]). The device is used in an aircraft 26 that comprises several tanks 28 to be inerted ([0051]).
While Mock teaches that the inerted gas in the tank can be used for several tanks 28 ([0051]), Mock does not explicitly disclose wherein at least the second reactor (fuel cell) is surrounded by a protective housing, and feeding the gases N2 or CO2 (inert gases) into the protective housing (through a second feed unit).
Boudjemaa discloses an assembly 1 including a fuel cell 3 arranged in a housing 2, the fuel cell includes and anode 4 and a cathode 5 (abstract) wherein the assembly is used in an aircraft ([0015]). The gas discharged from the fuel cell is discharged into the housing (sealed enclosure) so as to generate an over-pressure oxygen-depleted air inside the sealed enclosure (abstract, Fig 1); thus the sealed enclosure is progressively filled with substantially inert-oxygen depleted air ([0042]). Boudjemaa teaches by having the fuel cell in a sealed enclosure/housing which is filled by the fuel cell discharge of inert-oxygen depleted air, the safety of the fuel cell is increased because of the reduced risk of ignition or explosion of hydrogen ([0004]-[0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the housing which forms a sealed enclosure around 
Regarding claims 2 and 18, modified Mock discloses all of the claim limitations as set forth above. Mock discloses wherein the first gas separation unit 12 separates hydrogen (H2) and it is used as a second fuel gas for operation of the fuel cell (see Fig 2).
Regarding claims 3 and 19, modified Mock discloses all of the claim limitations as set forth above. Mock discloses wherein the gas cleaning unit 10 which converts carbon monoxide into CO2 and H2 downstream of the reformer 6 (first reactor) ([0042], Fig 2), and may be a water gas shift reactor or a selective oxidation unit ([0026]), thus either a third (water-gas shift stage) or fourth reactor (PrOx stage).
Regarding claims 5 and 21, modified Mock discloses all of the claim limitations as set forth above. In Figure 2, Mock does not explicitly disclose wherein a fifth reactor for conversion of cathode offgas and/or anode offgas is connected downstream of the second reactor (fuel cell), and wherein an offgas formed in the fifth reactor is used as inert gas and/or supplied as further gas mixture to the gas separation unit.
However, in a different embodiment, Mock teaches a post-processing arrangement 20 downstream of the anode, where the anode is either removed by means of a gas separation device or a post-combustion unit (fifth reactor) ([0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the post-combustion unit of a post-processing arrangement downstream of the fuel cell with the 
Regarding claims 11 and 27, modified Mock discloses all of the claim limitations as set forth above. Mock additionally discloses that the fuel may consist of kerosene, methanol, ethanol, bio-fuel or the link ([0012]).
Regarding claim 12, modified Mock discloses all of the claim limitations as set forth above. Mock teaches discharging the inert gas to tank 22, thus meets the limitations of external use. In addition, Mock teaches the using the inert gas in a fuel tank (tank hold) of an aircraft ([0020], [0032]).

Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al. (US 2013/0200216) in view of Boudjemaa (FR 3026233, see English language equivalent US 2017/0309937 for citations), as applied to claim 1 or 17, and further in view of Kwok (US 2008/0187785).
Regarding claims 4 and 20, modified Mock discloses all of the claim limitations as set forth above. While Mock discloses using the fuel cell discharge as inert gas (see Fig 2), modified Mock does not explicitly disclose wherein the cathode off gas and/or anode off gas is supplied at least partially as further gas mixture to the gas separation unit.
Kwok discloses a fuel cell system for an aircraft including a fuel tank inerting system (abstract). Fuel 302/302’ is reformed in a fuel reformer 304/304’ (Figs 4A-B). In an embodiment, Kwok teaches the discharge from the fuel reformer 304 (including carbon dioxide waste gas, inert) is fed to a conditioning system 308 (Fig 4A). In another embodiment, Kwok 2) is fed to a conditioning system 308’ (Fig 4B). The conditioning systems 308/308’ remove impurities in the waste gas to preserve the inerting properties ([0036], [0038]). Because Kwok teaches embodiments where the discharge from the fuel reformer is sent to a conditioning system and where the discharge from the fuel cell is sent to a condition system, Kwok suggests sending the discharges of the fuel reformer and the fuel cell to the same conditioning system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send the discharge of the fuel cell to the gas first gas separation unit of Mock as suggested by Kwok for the purpose of removing impurities and preserving the inerting properties.

Claims 6-8 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al. (US 2013/0200216) in view of Boudjemaa (FR 3026233, see English language equivalent US 2017/0309937 for citations), as applied to claim 1 or 17, and further in view of Hoffjann et al. (US 2004/0043276).
Regarding claims 6-8 and 22-23, modified Mock discloses all of the claim limitations as set forth above. While Mock discloses a gas separation unit downstream of the reformer (see Fig 2), modified Mock does not explicitly disclose (claim 6) wherein the fuel gas mixture contains gaseous H2O, and wherein gaseous H2O separated off by means of the gas separation unit is used as an inert gas, (claim 7) wherein the gaseous H2O is converted to liquid H2O and discharged for external and/or internal use, (claim 22) wherein a unit for conversion of gaseous H2O separated off by means of the gas separation unit to liquid H2O is provided, or (claims 8 and 23) wherein the first fuel gas comprises gaseous H2O, and wherein the gaseous H2O is converted by means of a condenser to liquid H2O and discharge for external and/or internal use.
Hoffjann discloses a fuel cell system including a hydrocarbon reformer 105 and a fuel cell 101 (see Fig 4). Fuel 110 and water 112 is supplied to the reformer 105 where the fuel is converted into hydrogen gas ([0024]). The reformate is carried to a turbine 104 and then to a cooler 108 which separates and condenses out water 114 wherein the condensate is reused in the evaporator 107 and reformer 105 (see Fig 4). That is, Hoffjann teaches separating and condensing the water out of the reformate stream.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cooler downstream of the reformer of Hoffjann with the gas separation unit downstream of the reformer of Mock for the purpose of separating and condensing water out to be used in other places, such as the reformer.

Claims 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al. (US 2013/0200216) in view of Boudjemaa (FR 3026233, see English language equivalent US 2017/0309937 for citations) and Hoffjann et al. (US 2004/0043276), as applied to claim 8 or 22 above, and further in view of Hoffjann et al. (US 2007/0111060, herein referred to as Hoffjann ‘060).
Regarding claims 9 and 24, modified Mock discloses all of the claim limitations as set forth above. While Hoffjann teaches separating and converting gaseous H2O to liquid H2O (Fig 4), modified Mock does not explicitly disclose (claim 9) wherein heat released in the conversion 2O to liquid H2O is discharged for external use or (claim 24) wherein a unit for discharge of heat released in the conversion of gaseous H2O to liquid H2O is provided.
Hoffjann ‘060 discloses a fuel cell system 26 wherein cathode exhaust has water in the form of steam (gaseous H2O) from the fuel cell ([0040]). The exhaust is fed to a condenser 44 in order to condense the steam emerging from an outlet of the fuel cell 28 to form liquid water ([0041]). A heat management arrangement 54 is used for controlling the operating temperature of the fuel cell 28 as well as the condenser 44. The heat management arrangement permits further use of the heat given off by the fuel cell 28 and the condenser 44 during operation for further operations, and allows excess heat from the fuel cell 28 and/or the condenser 44 to be discharged to the surroundings ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heat management arrangement that manages heat of the fuel cell and a condenser of Hoffjann ‘060 with the fuel cell, condenser, and gas separation unit of modified Mock for the purpose of allowing the heat to be reused for further operations or discharged.

Claims 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al. (US 2013/0200216) in view of Boudjemaa (FR 3026233, see English language equivalent US 2017/0309937 for citations), as applied to claim 1 or 25 above, and further in view of Popham (US 2009/0155642).
Regarding claims 10 and 25, modified Mock discloses all of the claim limitations as set forth above. While Mock discloses a gas separation unit and teaches that gas separation based ([0027]), modified Mock does not explicitly disclose (claim 10) wherein the first fuel gas is separated into the gases in the separation unit using membranes or (claim 25) wherein the gas separation unit comprises at least one membrane for separation of the gases present in the first fuel gas.
Popham discloses a hydrogen-producing fuel cell system ([0005]) comprising a feedstock delivery system 22, a fuel processing assembly 10 comprising a hydrogen-producing region 19 with an output stream 20 containing hydrogen gas and other additional gaseous components ([0021]). Downstream of the hydrogen-producing region 19 are purification regions 24 which can include hydrogen-selective membranes 30, carbon monoxide removal assemblies 32, and pressure swing adsorption systems 38 ([0065]). The hydrogen-selective membranes are permeable to hydrogen gas but not to the other components of the output stream ([0065]).
Because Mock is silent to how the gas separation unit operates by separating hydrogen from residual gas, and Popham teaches that purification units include hydrogen-selective membranes for separating hydrogen from the other components in the stream, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a hydrogen-selective membrane (as taught by Popham) as part of the gas separation unit of modified Mock for the purpose of performing the hydrogen separation and would have a reasonable expectation of success in doing so.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al. (US 2013/0200216) in view of Boudjemaa (FR 3026233, see English language equivalent US .
Regarding claim 13, modified Mock discloses all of the claim limitations as set forth above. While Mock discloses separating inert gases (CO2 and N2) via the gas separation unit 12, modified Mock does not explicitly disclose wherein CO2 and/or N2 separated off by means of the gas separation unit is used mixed with gaseous H2O as extinguishant for a cargo hold in an aircraft.
Stolte discloses an emergency supply system for a transportation means (aircraft, [0002]) including at least one fuel cell, a hydrogen tank, an oxygen tank or air source 8, an extinguishing agent container, an oxidant supply unit and an extinguishing-agent supply unit (abstract). Oxygen is supplied to the fuel cell 2 which leaves as oxygen-depleted exhaust air (including nitrogen from air) ([0048], Fig 1). The oxygen-depleted air may be supplied to cargo compartments 20 or 22 via extinguishing-agent valve 18 to be inertized ([0048], [0049], Fig 1). An extinguishing agent from the extinguishing agent source 24 is mixed with the oxygen-depleted air and said extinguishing agent is provided in form of an inert gas or nebulized water generated by means of an inert gas ([0049]). That is, gaseous water is mixed with oxygen-depleted air as an extinguishing agent for cargo compartments 20 and 22 ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the extinguishing agent source and valve to supply nebulized water to compartments as taught by Stolte with the separated inert gas (oxygen-depleted air) from the gas separation unit to provide an extinguishing agent and ability to the compartments of an aircraft.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al. (US 2013/0200216) in view of Boudjemaa (FR 3026233, see English language equivalent US 2017/0309937 for citations), as applied to claim 1, and further in view of Hirota (US 5,141,824).
Regarding claim 14, modified Mock discloses all of the claim limitations as set forth above. While Mock discloses providing reformate from a reformer 4 to a fuel cell 14, modified Mock does not explicitly disclose wherein a portion of the first fuel gas (from the reformate) is branched off and discharged for external use, said external use including for operation of a further fuel cell.
Hirota discloses a plurality of fuel cell stacks operated in electrically parallel connections and are individually controlled for amounts of reaction gases fed thereto corresponding to ratios of allotment of load thereto such that each of the stacks can maintain standard gas utilization factor (abstract). In an example, Hirota discloses fuel cell stacks 1A and 1B connected to electric output circuit 2 (Fig 2, C5/L8-10). Fuel gas feed line 4 is provided to connect a fuel gas reformer (not shown) to the stacks 1A and 1B and provides a fuel gas to each of the stacks 1A and 1B (Fig 2, C5/L14-16). The fuel gas feed line 4 has a branch line 4A connected to a fuel electrode 1Ah (of stack 1A) and has a branch line 4B connected to fuel gas electrode 1Bh (of stack 1B) (Fig 2, C5/L16-19). Because the stacks have different ratios of allotment of load (i.e. different load currents flows), the amount of reaction gas can be distributed appropriately so the entire power generation system can maintain a high power generation efficiency (C4/L8-30).
.

Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al. (US 2013/0200216) in view of Boudjemaa (FR 3026233, see English language equivalent US 2017/0309937 for citations), as applied to claim 1, and further in view of Qi (US 2009/0169931).
Regarding claim 15, modified Mock discloses all of the claim limitations as set forth above. While Mock discloses discharging anode exhaust from the fuel cell (see Fig 2), modified Mock does not explicitly disclose wherein the anode offgas is discharged for use as further fuel gas for external use.
Qi discloses a fuel cell system comprising a reformer 110 or pre-reformer 120, fuel cell 10 and a recycle-fuel conduit 55/65 ([0023], Fig 5). Qi further teaches that the fuel cell 200 includes first fuel cell 11A including anode 12A, and a second fuel cell 11B including 12B wherein the outlet of anode 12A discharges into anode 12B ([0052], Fig 9). Alternatively, Qi teaches that the fuel cell 300 includes first stack A and a second stack B wherein anode 12A of stack A discharges into anode 12B of stack B ([0053], Fig 10). That is, Qi teaches discharging the anode off gas for use as a further fuel gas for external use (to a different fuel cell or stack).
.

Claims 16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al. (US 2013/0200216) in view of Boudjemaa (FR 3026233, see English language equivalent US 2017/0309937 for citations), as applied to claim 1 or 17, and further in view of Metzler (US 2006/0029849).
Regarding claims 16 and 26, modified Mock discloses all of the claim limitations as set forth above. While Mock modified by Boudjemaa teaches the fuel cell arranged in a housing (see Boudjemaa, Fig 1), modified Mock does not explicitly disclose (claims 16 and 26) all the reactors, the gas separation unit, the conduits, feeds connected to the gas separation unit and/or control valves inserted into the conduits and feeds are surrounded by the protective housing.
Metzler discloses a fuel cell system for an aircraft wherein a fuel is reformed in an autothermal reformer ATR, the reformed fuel is fed to SOFC downstream of the reformer, and an afterburner (i.e. processing unit) is downstream the SOFC, all of which are inside a pressure vessel that is pressurized by nitrogen (an inert gas) (Fig 1, [0032], [0035]). All the units (fuel cell, reformer ATR, and the afterburner) are located in the insulated pressure vessel to eliminate the risk of explosion when hydrogen is discharged from the ATR or the fuel cell ([0035]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JACOB BUCHANAN/             Examiner, Art Unit 1725                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725